DETAILED ACTION
This Office Action is in response to the amendment filed on 9/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the semiconductor device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 - 15 are included under this USC 112 rejection due to their dependency from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4, 7, 11 - 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2017/0117249 A1).

With regard to claim 1, Ko discloses a semiconductor package system, as shown in Fig. 
a semiconductor package comprising: 
at least one semiconductor device 1150 having a first side (top side) and a second side (bottom side); 
a substrate 1110 having a first side (top side) and a second side (bottom side), 
wherein: 
the second side of the at least one semiconductor device is positioned adjacent to the first side of the substrate; 
at least one stiffener element 1170 provided adjacent to the semiconductor package (0131), 
the at least one stiffener element includes at least two metal elements (copper and nickel) joined together (0131).  
Ko does not disclose the at least two metal elements having different coefficients of thermal expansion and one of the at least two metal elements provided further away from the semiconductor device has higher coefficient of thermal expansion than another one of the at least two metal elements provided closer to the semiconductor device.
However, coefficient of thermal expansion is a property of material and copper having higher CTE than nickel at a same temperature range (https://www.engineeringtoolbox.com/thermal-expansion-metals-d_859.html), thus, inherently, the metal elements (top copper layer) provided further away from the semiconductor device has higher coefficient of thermal expansion than another one of the at least two metal elements (nickel layer) provided closer to the semiconductor device. 
With regard to claims 2 and 3, Ko discloses a stiffener element 1170 is constructed based 
With regard to claim 4, Ko discloses the at least one stiffener element 1170 is attached to the first side of the substrate 1110 covering the at least one semiconductor device 1150 and the substrate (Fig. 11I).  
With regard to claim 7, Ko discloses the at least two metal elements 1170 includes at least two metals (0131).  
With regard to claim 11, Ko discloses a device, as shown in Fig. 11I, comprising: 
a circuit board 1115 having a first side and a second side; 
a semiconductor package system provided on the first side of the circuit board, the semiconductor package system including: 
a semiconductor package including: 
at least one semiconductor device 1150 having a first side (upper) and a second side (lower); 
a substrate 1110 having a first side and a second side, 
wherein: 
the second side of the at least one semiconductor device is positioned on the first side of the substrate; 
at least one stiffener element 1170 is provided on the semiconductor package, 
the at least one stiffener element includes at least two metal elements joined together.  
one of the at least two metal element provided further away from the semiconductor device has a higher coefficient of thermal expansion than another one of the at least two 
With regard to claims 12 - 13, Ko discloses the at least one stiffener element 1170 is constructed based on a determined warpage of the semiconductor package during an assembly process involving elevated temperatures (0132).  
With regard to claim 15, Ko discloses the at least one stiffener element 1170 is attached to the first side of the substrate 1110 covering the at least one semiconductor device 1150 and the substrate (Fig. 11I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, further in view of Yoo et al. (US 2019/0115270 A1).

With regard to claim 8, Ko fails to show the at least two metal elements includes at least two metal alloys.  
Yoo discloses that stiffeners using to control the warpage of semiconductor device assembly and/or warpage of a component of the semiconductor device assembly at elevated temperatures can be various materials including metal alloys according to the desired package and components of the package (Yoo 0043).
Since metal stiffeners or metal alloy stiffeners are known in the art as functional equivalents for controlling warpage of the assembly, it would have been obvious to one having 
With regard to claim 9, Yoo discloses the at least two metal elements includes a combination of at least a metal and a metal alloy (see the comments stated above in paragraphs 19 - 20, with respect to claim 8, which is considered repeated here).  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, further in view of Stroszynski (US 3,660,190 A).

With regard to claims 10 and 14, Ko discloses the at least two metal elements are joined together (0131).
He fails to show the method of joining the at least two metal elements.
Stroszynski discloses adhesion for bonding metal layers firmly is known in the art (Stroszynski col. 1, line 68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bond the at least two metal elements by adhesion.  KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
The expression “by friction, friction welding, brazing, soldering, sintering, adhesive bonding or fastening” is taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        September 29, 2021